                           UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

THE LAMPO GROUP, LLC d/b/a                                 )
RAMSEY SOLUTIONS,                                          )
a Tennessee Limited Liability Company,                     )
                                                           )
       Plaintiff,                                          )
                                                           )     Case No. 3:20-cv-00641
v.                                                         )     Judge Aleta A. Trauger
                                                           )
MARRIOTT HOTEL SERVICES, INC.,                             )     JURY DEMAND
a Delaware Corporation;                                    )
                                                           )
       Defendant.                                          )
                                                           )
MARRIOTT HOTEL SERVICES, INC.,                             )
a Delaware Corporation,                                    )
                                                           )
       Counter-Plaintiff,                                  )
                                                           )
v.                                                         )
                                                           )
THE LAMPO GROUP, LLC d/b/a                                 )
RAMSEY SOLUTIONS,                                          )
a Tennessee Limited Liability Company,                     )
                                                           )
      Counter-Defendant.                                   )
____________________________________________/

         JOINT MOTION FOR MODIFY CERTAIN SCHEDULING DEADLINES
                 IN THE INITIAL CASE MANAGEMENT ORDER

        The Lampo Group, LLC d/b/a Ramsey Solutions and Marriott Hotel Services, Inc.,by and

through counsel, respectfully move to extend certain pre-trial deadlines in the Initial Case

Management Order issued on October 19, 2020 [Dkt. 31] (the “Scheduling Order”), and in support

thereof state:

        1.       Currently, the fact discovery cut-off is June 30, 2021 the disclosure of experts and

their reports, depending on the party with the burden of proof is April 9, 2021 and June 8, 2021,




     Case 3:20-cv-00641 Document 42 Filed 04/07/21 Page 1 of 4 PageID #: 490
                                                                             Case No. 3:20-cv-00641


respectively. The dispositive motion deadline is September 27, 2021. Trial is set to begin February

15, 2022. As outlined below, the parties have agreed that additional time is required to complete

certain pre-trial tasks.

        2.      Unfortunately, due to some COVID related issues, Ramsey Sought an extension of

time to respond to discovery. While Marriott agreed, it believed it would be necessary to extend

fact discovery due to the additional time relating to Ramsey Solutions’ production. Rather than

do so piecemeal, Ramsey Solutions suggested that the expert deadlines likewise be extended.

Marriott does not oppose doing so. Rather than wait until the time is upon them, the parties believe

it is prudent to move certain deadlines at this time. Obviously, the parties will continue to work

diligently to timely complete all necessary pre-trail requirements.

        3.      The parties are requesting to modify the Scheduling Order as follows:

                    a. Dispositive Motions:        Deadline to file dispositive motions would be

                           changed to October 8, 2021;

                    b. Fact Discovery: Deadline to complete all written discovery and depose all

                           fact and expert witnesses would be changed to September 3, 2021;

                    c. Expert Deadlines: Deadlines to identify and disclose all expert witnesses

                           and reports would be changed to:

                               i. May 24, 2021 for the party who bears the burden of proof on an

                                  issue for which expert testimony is offered; and

                              ii. July 23, 2021 for the party who does not bear the burden of proof

                                  on an issue for which expert testimony is offered.

        4.      The Motion is not interposed for any improper purpose or to cause delay. The

parties are hopeful that the above modifications to the scheduling order will allow them to




                                     2
    Case 3:20-cv-00641 Document 42 Filed 04/07/21 Page 2 of 4 PageID #: 491
                                                                          Case No. 3:20-cv-00641


efficiently complete these pre-trial activities. Further, the above changes do not in any way impact

the existing Order Setting Case For Trial [Dkt. 32] and they do not currently foresee any reason to

seek a change in the existing dates in that order.

        WHEREFORE, based on the foregoing, the parties jointly move to modify the Scheduling

Order as outlined herein.

Respectfully submitted,


/s/ Jennifer G. Altman
Jennifer G. Altman, Esq.
Markenzy Lapointe, Esq.
PILLSBURY WINTHROP SHAW PITTMAN LLP
600 Brickell Avenue, Suite 3100
Miami, FL 33131
jennifer.altman@pillsburylaw.com
markenzy.lapointe@pillsburylaw.com

Ashley E. Cowgill, Esq.
PILLSBURY WINTHROP SHAW PITTMAN LLP
500 Capitol Mall, Suite 1800
Sacramento, CA 95814
ashley.cowgill@pillsburylaw.com

Counsel for The Lampo Group, LLC


Steven M. Rudner, appearing pro hac vice
John C. Josefsberg, appearing pro hac vice
RUDNER LAW OFFICES
12740 Hillcrest Road, Suite 240
Dallas, TX 75230
Telephone: (214) 373-1900
Facsimile: (214) 360-7845
Rudner@HotelLawyers.com
josefsberg@HotelLawyers.com

-and-




                                     3
    Case 3:20-cv-00641 Document 42 Filed 04/07/21 Page 3 of 4 PageID #: 492
                                                          Case No. 3:20-cv-00641



Stephen J. Zralek, No. 18971
BONE MCALLESTER NORTON PLLC
511 Union St., Ste. 1000*
Nashville, TN 37219
Telephone: (615) 238-6305
Facsimile: (615) 687-2763
szralek@bonelaw.com

Counsel for Marriott Hotel Services, Inc.




                                     4
    Case 3:20-cv-00641 Document 42 Filed 04/07/21 Page 4 of 4 PageID #: 493
